Citation Nr: 1419504	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include brain aneurysm, headaches, and ataxia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, J.G.


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1956 to May 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The matter was subsequently transferred to the Regional Office in Houston, Texas (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran's residuals of a head injury, to include brain aneurysm, headaches, and ataxia, are not causally or etiologically related to active military service.
 

CONCLUSION OF LAW

Residuals of a head injury, to include brain aneurysm, headaches, and ataxia, were not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's January 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and some private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This case was remanded in September 2013 to provide the Veteran with a VA examination and to request private treatment records from the San Antonio Methodist Hospital.  VA provided the Veteran with a traumatic brain injury (TBI), central nervous system and neuromuscular diseases (CNS), and headaches examination in January 2014.  The medical examinations are adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

However, the RO was unable to obtain private treatment records from the San Antonio Methodist Hospital.  In October 2013, the RO sent the Veteran an authorization form in order to obtain the medical records from San Antonio Methodist Hospital.  To date, the Veteran has not completed, signed, and returned the form.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's actions constitutes a failure to cooperate in the development and adjudication of his claim, and factors in the Board's determination that no further attempt to obtain the treatment records from San Antonio Methodist Hospital is warranted for his claim.  The Board therefore finds that the September 2013 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's enlistment examination and report of medical history were normal.
Service treatment records show that the Veteran was treated after an altercation, in December 1956 for multiple contusions of face.  X-rays were negative.  In April 1957, the service treatment records also show the Veteran was treated for a "post traumatic headache."  Neurological and funduscopic examinations were normal. 
A May 1959 separation examination indicates no neurologic problems and a normal "head, face, neck, scalp."

The evidence of record reflects that the Veteran has a current diagnosis of a partially thrombosed aneurysm.  Specifically, VA treatment records documents that an aneurysm was discovered in January 2006 following the Veteran's complaint of and treatment for ataxia.  The diagnosis was confirmed by magnetic resonance imaging (MRI) in June 2008 and January 2013.  Moreover, a September 2008 neurosurgery consult note indicates "pontine compression from arteriosclerotic changes and possible growth account for ataxia, I think."

During his May 2013 hearing before the Board, the Veteran testified that while in service a pole fell on his head, he was treated in service for headaches and, thereafter, he continuously experienced headaches.  He also testified that after service he sought treatment for his headaches.  In addition, the Veteran's friend, J.G. testified before the Board that he had known the Veteran for "a long period of time", and that the Veteran had "continuously shared with me the symptoms of the headaches."

The Veteran was afforded VA examinations in January 2014.  The examiner reviewed the Veteran's claims file and documented the pertinent in-service injuries.  The Veteran recounted the injury he sustained in 1957, noting that he was unsure whether he had lost consciousness after being struck.  He further noted that following his military service he worked for 25 years before developing progressive unsteadiness.  After a physical examination and diagnostic testing, the VA examiner determined that the Veteran did not have a TBI.
During the CNS portion of the VA examination, the examiner noted that the Veteran reported symptoms of sleep disturbances, voiding dysfunction, and erectile dysfunction.  On neurological examination, the Veteran's speech was normal, his gait was unsteady, and he could not walk without the use of a wheeled walker.  Diagnostic testing showed a stable partially thrombosed aneurysm "arising from the right cerebral artery just distal of the PICA origin."  After reviewing diagnostic test results, the examiner determined that the Veteran's "ataxic gait [is] due to compression of brain stem by aneurysm."  The examiner further noted that the Veteran's CNS disorder, specifically his ataxic gait, would make it difficult for the Veteran to work.

During the headaches portion of the VA examination, the examiner noted that he had reviewed the Veteran's claims file and electronic records.  The Veteran again recounted the head injury he sustained in 1957 and stated that he began to experience "little headaches" every other day after the injury.  However, the Veteran conceded that he did not begin taking medication, 81 milligram (mg.) aspirin, for his headaches until his diabetes was diagnosed.  The examiner noted that the Veteran had not sought treatment for or reported symptoms of headaches to his VA medical provider; or been prescribed headache specific medication.

The examiner thus concluded that "[b]ased on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statement, there is no residual of the Veteran's injuries to the head and face as documented in the service treatment records."  The examiner explained,

At the time of separation, the head examination was reported as "normal."  There is a single report of a headache in the service treatment records on 4 April 1957.  There is no medical evidence in the service treatment records that the Veteran developed a chronic headache condition.  The single CPRS record that contained a comment regarding headache indicated "No headaches."  The service treatment reports indicated no complaints of symptoms typically associated with TBI, and there was no reported loss of consciousness or alteration in consciousness in those records. There is thus no medical diagnosis of TBI.

Searching the entire VA CPRS treatment database with the keyword "headache" indicates a single visit containing this word dated 12 December 2012, with the quote "Brain Aneurysm: no headaches; will get follow up brain MRI." There is no complaint of headache in all of the VA treatment records (152 signed notes).  There is no medical evidence to support a headache disorder that began in service or that was caused by or incurred in the Veteran's injuries to the head and face.  There is no medical diagnosis of headache included in the Veteran's current VA problem list.

Closed head injuries insufficient to cause TBI do not cause aneurysm.  The aneurysm is thus less likely as not (less than 50 percent probability) incurred in or caused by head injury in service.

The abnormally low MOCA score is less likely as not due to the head injury in service, since the Veteran was employed for 25 years after service separation, and since the cognitive difficulty reported began within the last decade.  It is more likely as not (50 percent or greater probability) that the low MOCA score is due to senile dementia, unrelated to any prior head trauma.

The gait ataxia is due to the aneurysm, as stated by Dr. Epstein in the CPRS records: . . . . "pontine compression from arteriosclerotic changes and possible growth account for ataxia, I think."

Since his aneurysm is not caused by or incurred in service, and since his gait ataxia is due to aneurysm, the gait ataxia is less likely as not (less than 50 percent probability) caused by or incurred in the Veteran's injuries to the head and face.

A review of the Veteran's private medical records from the Gonzaba Medical Group shows treatment for diabetes mellitus type 2, chronic kidney disease, cerebral aneurysm, nephropathy, hypertension, and hyperlipidemia.  Aspirin 81 mg. is listed as a current medication but is not associated with a specific illness.

Service connection for residuals of a head injury, to include a brain aneurysm, headaches, and ataxia, is not warranted because the probative evidence does not indicate that they began during or are causally related to military service.  Although the service treatment records reflect two instances of trauma to the head, there is only a single complaint of and treatment for headaches.  The headache was not attributed to a headache disorder, but rather to a traumatic event.  Moreover, after separation, there is no documented evidence of the Veteran reporting or seeking medical treatment for headaches; and a headache disorder has not been diagnosed.  

In addition, the January 2014 VA examiner determined that the Veteran did not have a TBI.  The examiner explained that "[t]he service treatment reports indicated no complaints of symptoms typically associated with TBI, and there was no reported loss of consciousness or alteration in consciousness in those records.  There is thus no medical diagnosis of TBI."

The first relevant post-service diagnoses were in January 2006.  There, the Veteran sought treatment for progressive unsteadiness and a MRI revealed a cerebral aneurysm.  The January 2014 examiner determined that the aneurysm was not related to service, because, "[c]losed head injuries insufficient to cause TBI do not cause aneurysm."  Finally, the medical evidence has related the Veteran's ataxia to the cerebral aneurysm noting that "ataxic gait [is] due to compression of brain stem by aneurysm."  

The Board notes that Veteran's lay statements, and his symptoms as related to J.G., are competent evidence that he has experienced headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, his lay statements are not competent evidence that residuals of a head injury, to include brain aneurysm, headaches, and ataxia, was caused by active service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As the Veteran has not been shown to possess the requisite knowledge or skill, his statements are not competent evidence that his claimed disabilities are the result of his active service.

In addition, the Board has considered the Veteran's statements that his headaches have existed since his April 1957 in-service head injury.  The Veteran is competent to report his symptoms of headaches and that they have existed since active service.  The service treatment records show that the Veteran complained of headaches following his April 1957 in-service head injury.  At that time neurologic and funduscopic examination were negative, and the service treatment records do not document any further complaint of or treatment for headaches.  The separation examination in May 1959 was normal.  Post-service medical records do not document any complaint of or treatment for headaches; contrary to the Veteran's testimony during the May 2013 hearing before the Board.  Moreover, a December 12, 2012 treatment report notes that the Veteran did not report the presence of headaches.  Given the inconsistency between the Veteran's statements and the evidence of record, the Board finds that the Veteran's statements as to the onset of his headaches and continued symptoms are not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For all the foregoing reasons, the claim for service connection residuals of a head injury, to include brain aneurysm, headaches, and ataxia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for residuals of a head injury, to include brain aneurysm, headaches, and ataxia, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


